         Case 2:14-cv-01255-MSG Document 142 Filed 04/17/20 Page 1 of 2




                                           April 17, 2020


Hon. Mitchell S. Goldberg
U.S. Courthouse
601 Market Street
Room 7614
Philadelphia, PA 19106


       Re:     Catlin Specialty Insurance Co. v. J.J. White, Inc., Sunoco, Inc., and Sunoco,
               Inc. (R&M), 14-cv-01255-MSG


       Dear Judge Goldberg:

         Pursuant to your Order of April 3, 2020 in the above matter, the parties write this joint
letter to provide the information requested by that Order.

       Trial Dates

       The parties propose the periods of October 5-15, 2020 or November 2-13, 2020.

       Remaining Discovery

       The only remaining discovery is the depositions (and updates of expert disclosures) of
each party’s expert witnesses. The expert for Catlin is Dr. Harrison in San Francisco, California.
The experts for the Sunoco and JJ White are Dr. Rubin in Philadelphia, Pennsylvania and Dr.
Natelson in Houston, Texas.

       The deadline for expert discovery is July 20, 2020.

       Mediation

        Both parties believe that a mediation either before a private mediator or Magistrate Judge
Rice would be fruitful after the completion of the deposition of experts, and thus request a
mediation before trial. The parties are currently conferring regarding a mediator and will further
advise the Court if and when they have reached agreement.
        Case 2:14-cv-01255-MSG Document 142 Filed 04/17/20 Page 2 of 2


Hon. Mitchell S. Goldberg
April 17, 2020
Page 2



       Should the Court need any additional information, the parties are available for a
conference call with the Court and to respond to any questions or concerns the Court may have.

                                                   Very truly yours,


/s/ Lauren R. Mendolera                            /s/ Mark W. Drasnin
Patrick M. Tomovic                                 James J. Black, III
Lauren R. Mendolera                                Jeffrey B. Miceli
                                                   Mark W. Drasnin

Harter Secrest & Emery LLP                         Black & Gerngross, P.C.
Lead Attorneys for Plaintiff/                      Attorneys for Defendant/Counterplaintiff,
Counterdefendant Catlin Specialty                  J.J. White, Inc. and Counterplaintiffs,
Insurance Company                                  Sunoco, Inc. and Sunoco, Inc. (R&M)
